     Case 2:18-cv-02624-MCE-DB Document 13 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD LEE STRAND,                               No. 2:18-cv-2624 MCE DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND
                                                        RECOMMENDATIONS
14    JOE A. LIZZARAGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. (ECF No. 1). The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. For the

20   reasons stated below, the undersigned shall recommend that this action be dismissed for failure to

21   prosecute and for failure to obey a court order. See Fed. R. Civ. P. 41(b); Local Rule 110.

22          By order issued May 4, 2020, plaintiff’s complaint was dismissed with leave to amend.

23   (See ECF No. 10). At that time, he was given sixty days either to amend the complaint or to

24   inform the court that he wished to proceed only on the cognizable claims identified in the court’s

25   screening order. (See id. at 17).

26          More than sixty days have now passed, and plaintiff has neither filed an amended

27   complaint, nor informed the court that he wishes to proceed on the identified cognizable claims,

28   nor otherwise responded to the court’s order.
                                                        1
     Case 2:18-cv-02624-MCE-DB Document 13 Filed 07/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice for failure to prosecute and for failure to obey a court order. See Fed. R. Civ. P. 41(b);

 3   Local Rule 110.

 4           These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 6   being served with these findings and recommendations, plaintiff may file written objections with

 7   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 8   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 9   objections within the specified time may waive the right to appeal the District Court’s order.

10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: July 7, 2020

12

13

14

15   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/stra2624.fta
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
